Citation Nr: 1522426	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for aortic valve damage.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for tracheobronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1956 to April 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In July 2013, the Board reopened the previously denied claims on appeal, and remanded the underlying issues for further development.

Following the most recent issuance of a supplemental statement of the case in June 2014, the Veteran submitted additional evidence in support of his claim.  However, the argument and medical evidence submitted are duplicative of the arguments and medical evidence already submitted and considered by the RO/AMC in the first instance.  Accordingly, a waiver of jurisdiction is not necessary in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's aortic valve damage is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  There is no current diagnosis of pneumonia or residuals thereof.

3.  There is no current diagnosis of tracheobronchitis or residuals thereof.






CONCLUSIONS OF LAW

1.  The Veteran's aortic valve damage was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

2.  The requirements for service connection for pneumonia have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The requirements for service connection for tracheobronchitis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In the instant case, the Board finds that VA has satisfied its duty to notify through a July 2009 letter.  The claims were then adjudicated in November 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  

The record indicates that the Veteran's complete service treatment records are not available due to destruction during a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In September 2013, the NPRC confirmed that the Veteran's records were destroyed in the 1973 fire, and that all available records had been uploaded to VBMS.  The Veteran was notified of these events in December 2013.  The Board notes, however, that upon review of the service treatment records, it is not apparent that records are in fact missing, as the records include service entrance and separation examinations, as well as numerous records recording treatment for the Veteran's ongoing upper respiratory illnesses throughout 1958 through 1960.  

Additionally, the Veteran was afforded VA examinations in November 2009 and May 2014 order to adjudicate his claims.  Those examinations, and specifically the May 2014 examination, addressed the etiology of his heart condition and whether he suffered from respiratory disabilities and are sufficient to decide the Veteran's claims. 

There has been substantial compliance with the previous remand.  The requested service treatment records were obtained, it was requested that the Veteran identify and provide the release for any additional private treatment records, and a VA examination was obtained.

Thus, the Board finds that VA has fully satisfied the duty to assist; additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed disabilities are not contemplated under this regulation.  Therefore credible lay evidence of continuous symptoms can support the claims. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Again, the Veteran's claimed disabilities are not contemplated under this regulation.  




Aortic Valve Damage

The Veteran contends that his current heart disability, status post aortic valve replacement, is related to chest pains and respiratory illnesses he experienced in service, to include the possibility that he suffered from rheumatic fever in service.  He contends that he was treated for upper respiratory conditions throughout service, such as for repeated pneumonia, and experienced ongoing chest pains in service, and that such symptoms continued post-service until he was diagnosed with a dysfunctional aortic valve that was replaced in the late 1980s.  Since then, he has had residual symptoms to include complications following surgical procedures and having to moderate his physical activity.

After a review of the evidence of record, however, the Board finds that service connection is not warranted for the Veteran's aortic valve damage.  Significantly, in May 2014, the Board obtained a comprehensive and thorough VA examination on the matter.  The Board places great probative weight on that VA examination due to the nature of the opinion provided, which was based upon an extremely thorough review and summarization of the record.  Following an analysis of the medical evidence, the examiner determined that it was less likely than not that the Veteran's post-service aortic valve damage and replacement was related to his service, either caused or aggravated, or that he suffered from any residual of pneumonia or tracheobronchitis.  

The examiner reviewed the service treatment records, noting, with detail, the Veteran's respiratory illnesses and chest pain complaints in service.  For example, the examiner took into account the service treatment records that demonstrate that in January 1958, the Veteran was admitted to the hospital for spasmodic coughing, chills, and a sore throat.  He was treated with antibiotics and was diagnosed with tracheobronchitis.  A corresponding record stated that he was treated for viral pneumonia.  In May 1958, the Veteran complained of chronic coughing.  He was experiencing frequent upper respiratory infections with low grade or no fever, coughing, and difficulty breathing.  An x-ray showed slight tenting of the diaphragm and pleural thickening in the retrocardiac space.  The assessment was chronic bronchitis with a bronchial spasm element.  The Veteran continued to suffer from a heavy productive cough throughout 1958 and 1959.  A hand-written note in March 1959 stated that the Veteran was admitted with "?acute rheumatic fever with pericarditis."  However, on discharge from that stay, he was diagnosed with "viral pneumonia, subsiding."  In April 1959, he was given an antibiotic due to an ongoing cough and pain in his chest.  He was again diagnosed with primary atypical pneumonia.  Urinalysis taken three times in 1960 was negative for nonhemolytic staphylococcus.  March 1960 separation examination noted that the Veteran had had frequent head colds with occasional headaches as well as pain in his chest that was undiagnosed with no apparent cause, for three and a half years.  Heart examination was normal.  

Post-service treatment records reflect that in May 1960, when the Veteran filed a claim for service connection for chest pains, the Veteran underwent a VA examination which showed a normal cardiovascular examination.  Chest x-ray was normal, and the lung fields were clear.

A November 1987 private record reflects that the Veteran was diagnosed with a systolic ejection murmur.  It was noted that there was no history of rheumatic fever.  An echocardiogram was conducted.  A July 1997 private record reflects a diagnosis of aortic valve disorder and replacement of the aortic valve.

In July 2009, the Veteran submitted a statement from his physician, who stated that the Veteran had been a patient of his for over 20 years.  A review of the Veteran's medical history, including his military records, showed no indication of a heart disorder prior to service, but showed chest pains and repeated infections while in service.  Considering the absence of heart disease prior to service, it was the physician's opinion that the infections and chest pain treated in service were responsible for the development of the Veteran's aortic valvular disease. 

On November 2009 VA examination, after review of the record, the examiner concluded that because there was no indication of rheumatic fever, untreated strep pharyngitis, a heart murmur, or significant chest trauma in service, it was less likely than not that the Veteran's aortic valve deficiency was caused or aggravated by his service.  The examiner went on to explain that it would be expected to see the Veteran's aortic valvular heart disease at a relatively younger age, such as congestive heart failure or syncopal episodes, but none were shown in service or shortly after separation.  Because the examiner did not have the above-referenced records dated in the 1980s and 1990s, the examiner opined that he Veteran's condition most likely presented in the early to mid-2000s.  The examiner concluded that the Veteran's aortic valve dysfunction was either due to a bicuspid aortic valve, which was congenital, or was due to aortic calcific stenosis, which was due to age.

On March 2014 VA examination, the same examiner re-examined the file, and explained that the onset of the Veteran's aortic valve dysfunction in the late 1980s, rather than the 2000s as was originally concluded, did not change the previous opinion that it was less likely than not that the Veteran's aortic valve damage was caused or aggravated by his service.  On examination, the Veteran reported that he had been diagnosed with a heart murmur in approximately 1983.  Physical examination did not reflect the presence of a respiratory disorder.  With regard to the question as to whether the Veteran had rheumatic fever in service, the examiner found such to be less likely than not.  The examiner cited to medical literature that described the symptoms commonly associated with acute rheumatic fever.  The article listed five major manifestations and four minor manifestations, and provided direction as to how to diagnose the condition.  The literature cautioned that a diagnosis should not be made based upon a single clinical finding, such as fever, arthralgia, etc, unless there was evidence of a streptococcal infection.  Following review of the medical literature, the examiner explained that the Veteran did not have the necessary symptoms to support a diagnosis while in service.  Urinalysis in service did not reflect any finding of staph infection, and the administration of antibiotics to the Veteran at the time would have most likely prevented the development of such an infection.  Rather, the Veteran's presentation in service was consistent with a number of respiratory conditions, including chronic bronchitis, allergic bronchitis, asthma, atypical pneumonia, a tracheobronchitis.  There was no evidence any cardiovascular condition, or residuals thereof, in service.  The examiner ordered a pulmonary function test, but found no indication at the time of any residual respiratory condition.  The examiner concluded that the respiratory illnesses and symptoms in service were in no way related to the later diagnosed aortic valvular disease.  Moreover, in 1987, there was a finding of no mitral valvular disease, which would have been indication of previous rheumatic fever.  With regard to the private opinion, the examiner explained that his review of the service treatment records was more thorough and that there simply was no indication of rheumatic fever or rheumatic heart disease in service that would link to the later diagnosis of aortic valvular disease to the symptome and illnesses in service.  In December 2014, the Veteran underwent a pulmonary function test which was noted to be normal on all accounts.

In this case, the Board finds that the 2009 and 2014 VA examiner's opinions are more probative than the June 2009 private opinion.  For one, the private opinion appears ambiguous, in that it broadly categorizes the Veteran's in-service illness as "infections and chest pain," and then states that such caused his later aortic valvular disease.  The physician does not specify whether the Veteran's "infections" were heart-related, or, if purely respiratory, how they were related to the later need for an aortic valve replacement.  The opinion does not address the VA examiner's conclusion that, absent any indication that the Veteran suffered from rheumatic fever or a cardiovascular disorder in service, there was no other link between the in-service respiratory illnesses and the post-service diagnosis of aortic valvular disease.  The private physician provides no rationale to support the conclusion reached, to include any explanation as to how the in-service treatment for various respiratory illnesses, to include pneumonia, bronchitis, etc, would later cause a cardiovascular disability.  Moreover, the in-service notations of chest pains were tied to, or complained of at the same time as, chronic coughs and upper respiratory illnesses.  Thus it is simply unclear from the 2009 private opinion as to how the in-service chest pain symptoms were related to aortic valvular disease, diagnosed at least 20 years following service separation, especially in light of the fact that the service treatment records did not relate the chest pains to a cardiovascular origin.

The 2014 VA examination, on the other hand, offered well-explained and reasoned medical rationale for the conclusions reached, including citation to relevant medical literature.  The examiner took into consideration the Veteran's arguments, his private physician's statement, as well as the medical evidence of record, and determined that the Veteran's aortic valvular disease was unrelated to the respiratory illnesses in service.  There was no probative or persuasive evidence that the Veteran suffered from rheumatic fever or rheumative heart disease in service, nor was there any other indication of a link between his service and the later incurred heart disorder.  Absent such evidence, the examiner found no indication that in-service chest pains had any relationship to his aortic valvular disease.  Because the Board finds that the 2014 VA opinion holds the most probative weight in this case, the claim for service connection for aortic valvular damage must be denied.

The Board has considered the lay statements of record, but finds that the VA opinions outweigh those statements.  While the Veteran and his spouse believe that his aortic valvular damage is related to his chest pains and upper respiratory illnesses in service, as laypersons, without any medical training or expertise, they are not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Veteran is only competent to comment on symptoms (e.g., chest pain) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether his post-service aortic valvular damage is related to his service.  In that regard, the Veteran has only made conclusory statements in support of his claim.  However, the competent medical evidence weighs against such a finding.

Moreover, although the Veteran has submitted internet articles describing rheumatic fever, the Board does not find these articles to be persuasive in this case, as they do not support the Veteran's contentions that his symptoms in service are linked to his post-service aortic valve damage.  Specifically, the VA examiner cited medical literature to demonstrate that there was no relationship between the two.

Because there is no indication of aortic valve damage in service, or events that resulted in that later diagnosis, the claim must be denied.




Tracheobronchitis and Pneumonia

As described in detail above, the 2014 VA examiner confirmed that the Veteran does not have a current diagnosis of tracheobronchitis or pneumonia, or residuals thereof.  The treatment records spanning the appeal period are additionally negative for any indication of those diagnoses.

Absent a current diagnosis, service connection cannot be established.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, service connection for tracheobronchitis and pneumonia must be denied.

In sum, the evidence of record does not support a finding that the Veteran's aortic valve damage was caused or aggravated by his service, or that he currently suffers from a respiratory disorder related to service, to include residuals of pneumonia or tracheobronchitis.  As the preponderance of the evidence weighs against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for aortic valve damage is denied.

Service connection for tracheobronchitis is denied.

Service connection for pneumonia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


